                               UNITED STATES DISTRICT COURT.
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Tony Jones                                                          Docket No. 3:93-CR-69-lH

                              · Petition for Action on Supervised Release

COMES NOW Jared Britt, U.S. Probation Officer of the court, presenting a petition for modification of the
Judgment and Commitment Order of Tony Jones, who, upon an earlier plea of guilty to Conspiracy to
Distribute Cocaine, in violation of 21 U.S.C. § 846; Interstate Travel to Commit Unlawful Activity, in
violation of 18 U.S.C. § 1952(a)(3); and Unlawful Use of a Communications Facility, in violation of 21
U.S.C. § 843(6), was sentenced by the Honorable Malcolm J. Howard, Senior U.S. District Judge, on March
28, 1995, to the custody of the Bureau of Prisons for a term of240 months. It was further ordered that upon
release from imprisonment the defendant be placed on supervised release for a period of 120 months.

Tony Jones was released from custody on August 19, 2011, at which time the term of supervised release
commenced. On February 26, 2013, the court was advised that the defendant was in default on his fine
payments. The court agreed to continue the defendant on supervision.

On June 26, 2015, the court was advised that the defendant had submitted a urine sample that tested positive
for marijuana. At this time, the court was also advised that the defendant had made no payments towards
his fine since 2012. The court agreed to continue the defendant on supervision and allowed him to be
enrolled in the surprised urinalysis program.

On November 14, 2017, the court was advised that the defendant had submitted a urine sample that tested
positive for marijuana. The court agreed to continue the defendant on supervision and allowed him an
opportunity to comply with substance abuse testing and treatment.                              ·

On June 27, 2018, the court was advised that the defendant was in default on his fine payments. The court
agreed to continue the defendant on supervision.

On April 15, 2019, the court was advised that the defendant had submitted a urine sample that tested positive
for marijuana. At this time, the court agreed to continue the defendant on supervision and allowed him an
opportunity to comply with substance treatment.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On January 29, 2020, the defendant submitted a urine sample that tested positive for marijuana. At the time
oftest collection, the defendant admitted that he had used marijuana within the last few days. Sample was
confirmed positive for marijuana by the national lab on February 2, 2020. To address this drug positive, the
defendant will continue to participate in the surprise urinalysis program and in substance abuse treatment.
As a punitive sanction for this conduct, we are recommending that the conditions of supervision be modified
to include a condition that he complete 8 hours community service. The defendant signed a Waiver of
Hearing agreeing to the proposed modification of supervision.


PRAYING THAT THE COURT WILL'ORDER that supervised release be modified as follows:

    1. The defendant shall perform 8 hours of community service as directed by the probation office and
       if referred for placement and monitoring by the State of North Carolina, pay the required fee.
Tony Jones
Docket No. 3:93-CR-69-lH
Petition For Action
Page2


Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


Isl Maurice J. Foy                                   Isl Jared Britt
Maurice J. Foy                                       Jared Britt
Supervising U.S. Pr?bation Officer                   U.S. Probation Officer
                                                     150 Rowan Street Suite 110
                                                     Fayetteville, NC 28301
                                                     Phone: 910-354-2549
                                                     Executed On: February 7, 2020

                                       ORDER OF THE COURT
                                     f.l!--~1
                                  l
                                  I      day of_~~~~-----' 2020, and ordered filed and
                         s in the above case.



Senior U.S. District Judge
